Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 1 of 7




               EXHIBIT B
                       Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 2 of 7
AO 88A (Rev. /) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                     SOUTHERN
                                                      __________DISTRICT
                                                                 District of OF NEW YORK
                                                                             __________
*/5)&."55&30'5)&&91"35&"11-*$"5*0/0'1"50,)
$)0%*&7'03"/03%&3505",&%*4$07&3:&5$                                     )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                  REFINITIV US, LLC

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u 7HVWLPRQ\<28$5(&200$1'('WRDSSHDUDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWRWHVWLI\DWD
GHSRVLWLRQWREHWDNHQLQWKLVFLYLODFWLRQ,I\RXDUHDQRUJDQL]DWLRQ\RXPXVWSURPSWO\FRQIHULQJRRGIDLWKZLWKWKH
SDUW\VHUYLQJWKLVVXESRHQDDERXWWKHIROORZLQJPDWWHUVRUWKRVHVHWIRUWKLQDQDWWDFKPHQWDQG\RXPXVWGHVLJQDWHRQH
RUPRUHRIILFHUVGLUHFWRUVRUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQ\RXUEHKDOIDERXW
WKHVHPDWWHUV SEE ATTACHMENT

 Place: Diamond McCarthy LLP                                                           Date and Time:
           295 Madison Ave., 11th Floor, New York, NY 10017


          The deposition will be recorded by this method:                     Court Reporter and Video

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Patokh Chodiev,
Applicant                                                               , who issues or requests this subpoena, are:
Robert W. Mockler, Esq., 295 Madison Ave., 11th Fl., NY, NY robert.mockler@diamondmccarthy.com 212.430.5439

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 3 of 7
AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                        Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 4 of 7

AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
             Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 5 of 7




                                       ATTACHMENT

        Under Federal Rule of Civil Procedure 30(b)(6), Refinitiv must designate one or more
officers, directors, or managing agents, or designate other persons who can testify on
Refinitiv’s behalf, to testify about information known or reasonably available to Refinitiv
regarding the Topics set forth below.

                            INSTRUCTIONS AND DEFINITIONS

       1.        “You” and “Your” means Refinitiv US LLC.

       2.      Any references to a corporation, partnership, proprietorship, association,
organization or any other business or legal entity, including to You, shall be deemed to include
the corporation’s, partnership’s, proprietorship’s, association’s, organization’s, or other
business or legal entity’s agents, accountants, advisors, employees, attorneys, officers,
directors, direct or indirect shareholders, members, representatives, affiliates, subsidiaries,
predecessors, successors, assigns, or any other Person acting or purporting to act on behalf of
the corporation, partnership, proprietorship, association, organization, or other business or
legal entity.

       3.     These definitions hereby incorporate the Uniform Definitions in Discovery
Requests as defined in the United States District Court for the Southern District of New York’s
Local Civil Rule 26.3.

        4.     The use of any singular noun shall be construed to include the plural, and vice
versa, and a verb in any tense shall be construed as the use of the verb in all other tenses.

        5.       The terms “all,” “any,” and “each” shall each be construed as encompassing any
and all.

      6.      The connectives “and” and “or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of the request all responses that might
otherwise be construed to be outside of its scope.

       7.      The term “concerning” means relating to, referring to, describing, evidencing,
or constituting.

       8.    The term “Refinitiv” shall include but not be limited to Refinitiv US Fin Corp.,
Refinitiv US Holdings Inc., Refinitiv US IP Corp., Refinitiv US LLC, Refinitiv US
Organization LLC, Refinitiv US Personal Focus Inc. Refinitiv US PME LLC, Refinitiv US
SEF LLC, Refinitiv US Services Corp., and Refinitiv US Tradeweb LLC.

      9.     The term “Thomson Reuters shall include but not be limited to Thomson Reuters
Corporation, Thomson Reuters America Corporation, Thomson Reuters Applications Inc.,
Thomson Reuters Holdco LLC, Thomson Reuters Organization Corporation, Thomson


                                                1
            Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 6 of 7




Reuters (TRI) Inc., Thomson Reuters U.S.A. Inc., Thomson Reuters U.S. Holdings Inc.,
Thomson Reuters U.S. LLC, and Thomson Reuters Ventures U.S. LLC.

       10.      The term “including” shall be construed to mean including, but not limited to.

       11.       “Mr. Chodiev” shall refer to Patokh Chodiev, Applicant in these proceedings.

        12.    “World-Check” shall refer to the various products offered by You relating to
customers’ due diligence and Know Your Customer obligations, including World-Check Risk
Intelligence and World-Check One.

      13.    “The Report” shall mean the report published in the World-Check database on
August 17, 2020 on Mr. Patokh Chodiev.

                             MATTERS FOR EXAMINATION

       1.       The information and data about Mr. Chodiev held by You, including its source.

       2.      The process that resulted in the inclusion of Mr. Chodiev in the World-Check
database, including but not limited to:

             a. Selection of Mr. Chodiev as a subject of a World-Check report

             b. Any research done for Mr. Chodiev’s Report

             c. Drafting of Mr. Chodiev’s Report

             d. Decision to publish Mr. Chodiev’s Report

       3.     All communications with any third parties regarding Mr. Chodiev, including
any person that provided information about Mr. Chodiev.

        4.     Your policies and procedures regarding, and persons involved in the
identification and selection of, subjects for World-Check reports, including all factors
considered in making such selections.

       5.     Your policies and procedures regarding pre-publication research and due
diligence for World-Check reports, including the persons involved therein.

      6.    Your policies and procedures regarding the drafting, reviewing, and publishing
of World-Check reports, including the persons involved therein.

       7.      Your policies and procedures regarding the updating or editing of World-Check
reports after publication, including the persons involved therein.




                                               2
         Case 1:21-mc-00423-AT Document 3-2 Filed 05/04/21 Page 7 of 7




       8.    Your policies and procedures regarding the receiving and handling of customer
feedback and complaints regarding World-Check reports, including the persons involved
therein.

       9.     Your policies and procedures regarding the safeguarding of personal data and
protecting the privacy of subjects of World-Check reports, including the persons involved
therein.

       10.     Any policy, guideline, or consideration regarding an individual’s nationality,
national origin, race, ethnicity, or religion in connection with process of including a person in
World-Check, including but not limited to any consideration of whether someone is Muslim
or from Central Asia.

        11.    All complaints received by You that a subject or subjects included in the World-
Check database are treated differently based in whole or in part on nationality, national origin,
race, ethnicity, or religion.

      12.    Your corporate and organizational structure, including with respect to any
ownership, control, maintenance, servicing or selling of World-Check or its services.

      13.   The ownership, processing, and maintenance of data used by or reflected in the
World-Check database, including the specific Refinitiv entities that own and maintain any such
data.

        14.     The ownership and maintenance of World-Check including all non-Refinitiv
entities that own or manage World-Check.

      15.     The Refinitiv entities that make data from the World-Check database available to
consumers in any country.

      16.    The relationship between You and Thomson Reuters as it relates to the World-
Check database.




                                               3
